UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-25765 China Senior Living Industry International Holding Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0429748 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) No.28, Xi Hua South Rd., High-Tech Zone,
